PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/471,932
Filing Date: 20 Jun 2019
Appellant(s): SANDVIK INTELLECTUAL PROPERTY AB



__________________
Corinne Gorski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/19/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

(2) Response to Argument
 Appellant argued that “Sutti’s rod support 6 is not the mechanical equivalent of the claimed reinforcement rib 9.
In response to this argument, the prior art of Sutti disclose that the element (fig.9: (6)) is a rod support having the support walls (fig.9: (7)) (paragraphs 0052-0054).
Accordingly, this argument is not percussive.

Appellant argued that “Sutti’s rod support 6 is located at the middle of the rear end support to minimize twisting and increasing rigidity and strength of the jaw crusher. Sutti teaches that rod support 6 is specifically located at the rear end support ({0052]) and from a single flange, as best as can be understood, the Examiner’s interpretation of Sutti attempts to flip Sutti, alleging that the rear end 111 is a forward end, which is clearly not taught by Sutti”.
In response to this argument, the Appellant claimed “each first and a second flange having a forward end and projecting widthwise forward from the first side of the force transmission wall to the forward end towards the movable jaw”
So, and according to the Appellant claim, each of the first and second flange having “a forward end”; and there is no further definition for “a forward end”;
Even if the prior art of Sutti disclose the 111 is the rear end; the first and second flange still having “a forward end” (see fig.9 below);
Sutti never disclose a rod support 6 from “a single flange”; nothing in Sutti disclosure regarding the phrase “a single flange”; and the Examiner did not attempt to flip Sutti;

    PNG
    media_image2.png
    601
    801
    media_image2.png
    Greyscale


















	

The prior art of Sutti is clearly disclose the element (fig.9: (6)) is a rod support having the support walls (fig.9: (7)) (paragraphs 0052-0054);
As such, it if reasonable to consider the combined elements (6) and (7) as corresponding to a “reinforcement rib”;
Therefore, the prior art of Sutti discloses the first flange (fig.9: the bottom element (2)) has a lengthwise extending reinforcement rib (fig.9: (6) and (7)) positioned at the forward end (wherein element 7 extend forward and is a forward end; see fig.9 above) of the first flange, the reinforcement rib projecting outwardly from the first flange in a direction away from the cavity.
Accordingly, this argument is not percussive.

Appellant argued that “Sutti’s rod support is not positioned at the forward end of the first and second flanges; Even assuming arguendo that Sutti’s rod support 6 was the mechanical equivalent of the claimed reinforcement rib(s), one having ordinary skill in the art would not be motivated to position the placement of Sutti’s rod support anywhere besides that rear end support. Nor would there be a fair suggestion to locate another rod support 6. No teachings within Sutti would lend one of ordinary skill in the art to make such a change without impermissible hindsight”.

In response to Appellant 's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
First the examiner would like to comment on the Appellant recreated and modified figure (9) of the prior art of Sutti on page 11 of the appeal brief used to support their argument.  The examiner notes the recreated figure (9) of page 11 of the appeal is incorrect and mischaracterizes the examiner’s combination.  Rather the examiner’s proposed combination/modification is to place a reinforcement rib (combined elements 6 and 7) on both flanges (elements 2) so that there were two sets of reinforcement ribs, one on the top and one on the bottom of the cavity to provide increased support; as obvious as a mere duplication of parts to provide the same function of increasing support.
Secondly, the examiner contends that the prior art of Sutti is clearly discloses the crusher can have one or more rod support beam assembly to provide support to the flanges and the walls (figures 4-10; paragraphs 0014, 0021-022 and 0050-0052);
So, one having ordinary skill in the art would have the knowledge that Sutti’s rod supports can be positioned on the jaw crusher in order to support to flange and jaw crusher.
Further, the prior art of Sutti clearly discloses the element (fig.9: (6)) is a rod support having the support walls (fig.9: (7)) (paragraphs 0052-0054);
As such, it is reasonable to consider the combined elements (6) and (7) as corresponding to a “reinforcement rib”, as it is a structural element which provides the same function of reinforcing and supporting the flange.
So, the prior art of Sutti discloses the first flange (fig.9: the bottom element (2)) has a lengthwise extending reinforcement rib (fig.9: (6) and (7)) positioned at the forward end (wherein the reinforcement rib extends from rearward end to the forward end; see fig.9 above) of the first flange, the reinforcement rib projecting outwardly from the first flange in a direction away from the cavity”.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second sidewall of Sutti (upper flange 2 in fig. 9 above) to include a rod support (combined elements 6 and 7) in order to provide more support to both flanges thereby having wherein each flange has a lengthwise extending reinforcement rib positioned at the forward end (as element 7 extend to the forward end) of the first and second flanges, each respective reinforcement rib projecting outwardly from the first and second flanges in a direction away from the cavity, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, the mere duplication of the support rod and support wall (combined elements 6 and 7) on the second sidewall would provide the expected function of providing further support.
Accordingly, this argument is not percussive.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
Conferees:
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725      
                                                                                                                                                                                                  /NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.